Citation Nr: 0208917	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  94-33531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to secondary service connection for a cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1993 RO decision which denied secondary 
service connection for a cervical spine disorder, claimed to 
be due to service-connected dorsolumbar strain with 
arthritis.  The veteran had a hearing before an RO hearing 
officer in August 1993.  The Board remanded the case in 
December 1999 for a Board hearing, but the veteran later 
withdrew his hearing request.  The Board again remanded the 
case in June 2001 for additional development of the evidence.


FINDINGS OF FACT

The veteran's current cervical spine disability began many 
years after service and was not caused or worsened by his 
service-connected dorsolumbar strain with arthritis.


CONCLUSION OF LAW

A cervical spine disability is not proximately due to or the 
result of service-connected dorsolumbar strain with 
arthritis.  38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims secondary service connection for a 
cervical spine disorder, which he maintains is due to 
service-connected dorsolumbar strain with arthritis. The file 
shows that through correspondence, rating decisions, the 
statement of the case, supplemental statements of the case, 
and Board remand, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Identified 
medical records have been obtained to the extent possible, 
and a VA examination with opinion has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and companion VA regulation, have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

The veteran served on active duty from June 1956 to June 
1960.  His service medical records show that in May 1957 he 
was treated for a dorsolumbar muscle strain in the area of 
D10 to L2.  At his May 1960 service separation examination, 
he gave a history of a sprained back in May 1957, although 
the separation examination noted the spine and neck were 
normal.  The service medical records show no complaints or 
findings of a cervical spine (neck area) problem.  

In October 1963, the RO granted service connection for 
dorsolumbar strain.  A December 1968 RO decision descibed 
this condition as dorsolumbar strain with arthritis, although 
arthritis was not shown by X-rays at that time.  In fact, a 
number of X-rays, prior to the early 1990s, are negative for 
arthitis of the dorsolumbar area.

Medical records, including VA examinations, for many years 
after service are negative for complaints or abnormal 
findings concerning the cervical spine.  

In statements dated in August and December 1992, a private 
chiropractor said he had treated the veteran for about 8 
years for cervical and lumbar spine problems, and that X-rays 
in 1987 showed degenerative changes.  At a September 1993 VA 
examination, X-rays of the cervical spine showed 
osteoarthritis, and this was the clinical diagnosis as well; 
X-rays of the lumbosacral spine showed no significant 
abnormality.  Later medical records show degnerative changes 
of both the cervical spine and the lumbosacral spine.  A 
January 2002 MRI noted degenerative spondylosis and a small 
disc herniation of the cervical spine.

At a January 2002 VA examination, the doctor reviewed the 
claims folder and previous medical reports.  The veteran gave 
a history of injuring his back in service.  He said he 
started getting pain in his neck about 3 years ago, and he 
did not recall specific trauma or jarring of his neck; he 
said the pain started gradually and had worsened with time.  
Following examination and review of diagnostic studies, the 
VA doctor diagnosed cervical spine degenerative joint disease 
with disc space narrowing.  Lumbar spine degnerative disc 
disease was also diagnosed.  The doctor opined that the 
veteran's cervical spine condition was not related to his 
lumbar spine condition, noting that cervical spine symptoms 
were gradual in nature and of recent onset, which more likely 
fits a degenerative pathogenesis.  In a March 2002 addendum, 
the VA examiner reiterated that the claims folder and prior 
records were reviewed; again opined that the cervical spine 
was not related the lumbar spine condition; and opined that 
the cervical spine condition was not permanently worsened by 
the service-connected dorsolumbar spine condition.

The veteran submitted a March 2002 medical statement from his 
private doctor, Frank O'Brien, M.D., who noted the veteran 
had been under his care for a number of orthopedic problems.  
The doctor noted the veteran had cervical spine arthritis and 
disc problems, and well as low back problems including a 
lumbar disc herniation.  Dr. O'Brien opined that the 
veteran's "lumbar disc injury, because of its proximity, can 
transmit occult injury to the thoracic and cervical spines 
and given the fact that his lumbar spine was severe enough to 
render him disabled from military duty, it's most likely that 
his cervical problems are indirectly related to the lumbar 
injury by a combination of subtle concomitant injury and 
years of abnormal gait and back problems which put increase 
stresses on the neck."

The evidence shows, and the veteran does not contend 
otherwise, that his current cervical spine disability 
(including degenerative arthritis and disc disease) began 
many years after service.  Thus there is no basis for direct 
service connection for a cervical spine condition.  The 
veteran claims secondary service connection for a cervical 
spine disability, asserting it is due to his service-
connected dorsolumbar strain with arthritis.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The chronological medical evidence since service suggests 
that the veteran's cervical spine disability developed 
independently of his service-connected dorsolumbar spine 
condition.  The 2002 medical opinion from a VA examiner is to 
the effect that the service-connected dorsolumbar spine 
condition did not cause or worsen the veteran's cervical 
spine disorder, and that the cervical spine condition was of 
recent onset and degenerative in nature.  The 2002 medical 
opinion from a private doctor is to the effect that the 
veteran's current cervical spine condition was "indirectly" 
related to the lumbar problem "by a combination of subtle 
concomitant injury and years of abnormal gait and back 
problems which put increase stresses on the neck."  The Board 
notes that the VA doctor's opinion, which is against 
secondary service connection, was based on review of all the 
evidence in the claims folder, and this adds to the 
reliability of the opinion.  The private doctor's opinion, 
which is in favor of secondary service connection, is 
weakened by lack of review of all historical records, as well 
as terminology suggesting a great deal of speculation on the 
part of the doctor.  Given these factors, the Board finds the 
VA doctor's opinion, which is against secondary service 
connection, to be the most probative.  Wensch v. Principi, 15 
Vet.App. 362 (2001).

The weight of the credible evidence demonstrates that the 
veteran's current cervical spine disability began many years 
after service and was not caused or worsened by his service-
connected dorsolumbar strain with arthritis.  A cervical 
spine disability, including under the Allen concept of 
aggravation, is not proximately due to or the result of 
service-connected dorsolumbar strain with arthritis.  The 
Board finds that the preponderance of the evidence is against 
secondary service connection for a cervical spine disorder.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Secondary service connection for a cervical spine disorder is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

